 CULINARYWKRS.LOCAL 535555CulinaryWorkers, Bartenders and HotelService Employees, Local 535,AFL-CIOandFred A.Vacco.Case 21-CA-6776.May 11, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn May 26, 1966, Trial Examiner Howard Myersissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and finds merit inRespondent's exceptions. Accordingly, the Boardonlyadopts those findings, conclusions, andrecommendations of the Trial Examiner consistentwith this Decision and Order.We agree with the Trial Examiner that the burdenis on the General Counsel to affirmatively establishdiscriminatory motivation in the discharge of FredA. Vacco, the alleged discriminatee, and not on theRespondent to disprove it. As the Trial Examinercorrectly observes:... Of course, disbelief of the reasons advancedby Respondent [for discharge] does not in itselfmake out a violation. Unquestionably, asRespondent's counsel points out in his brief, theburden is on the General Counsel to disprove itInour view, however, the Trial Examiner'sdecision effectuates the very shift in the burden ofproof against which he cautions. For example, theTrial Examiner confines his treatment of the GeneralCounsel's case to a summary recitation of recordtestimonybearingon the efforts of severalemployees, including Vacco, to secure passage of anamendment to the Respondent's bylaws limiting thepower of its secretary-treasurer to hire anddischargebusinessagents.Nowhere does thistestimony place Vacco in a position of instigator orleaderinthepromulgationof the bylawsamendment, or otherwise significantly set him apartin these respects from his equally active fellowbusiness agents,Wiser and Coggins. i Neither theTrialExaminer nor the General Counsel hasattempted to explain how the record before ussupports the conclusion that Vacco's dischargeconstituted disparate treatment in contrast to thataccorded Wiser and Coggins because of his supportof the amendment as compared to Wiser, who latervoluntarily resigned, and Coggins, who is still abusiness agent in good standing. The record factsand the lack of any showing of disparate treatmentraise unresolved, doubts as to the existence of adiscriminatory motive on the part of Respondent indischarging Vacco.The Trial Examiner appears to have founddiscriminatory motivation solely by listing the manyreasons advanced by the Respondent for Vacco'sdischarge. Thus, he states:This case presents the comparatively raresituation where the recitation of facts leading uptoVacco'sdischargevividlyrevealsitsdiscriminatory character.[Emphasis supplied.]He then proceeds to list the various reasons assignedby the Respondent for the discharge of Vacco as anunsatisfactory employee. These include complaintsas to his work performance from members andemployees who were parties to agreements with theRespondent;Vacco'sallegedgeneralfailureadequately to perform his duties as business agent;his threat to resign if he were forced to work withanother business agent; his failure to keep up withnight-shiftwork; his poor health; his antagonisticattitude in the course of his work; his failure to"police"establishmentsandcontactnewestablishments; his giving misinformation to theRespondent's members; and, his offensive behaviortoward office girls. After setting forth all of thesereasonsadvancedbyRespondent, theTrialExaminer,withoutanyconsiderationofthetestimonyandwithoutprobingRespondent'sdefenses, concludes as follows:The shifting, inconsistent, and unconvincinggroundsassignedbyRespondentforterminating the employment of Vacco arepersuasive indications thathisprotectedconcerted activities, rather than the reasonsadvanced by Respondent accounted for theaction taken against him.We do not agree. Mere recitation of aRespondent'sdefensesdoesnotestablishdiscriminatorymotivation.Thus, apart from thetestimony of Vada Perrigo, whom the Trial Examinerdoesnotcredit,theTrialExaminer has notmentioned testimony of three witnesses which tendstocorroborate the Respondent's defenses. Forexample, Bob Harrison and Max Daves, proprietorsIIn fact, it was Charles Mitchell, a member, who prepared, andsolicited others to sign, the bylaws amendment164 NLRB No. 78 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDof lounges serviced by Vacco, testified withoutcontradictionastoVacco'soverbearingandthreatening manner and the fact that he pressuredlounge employees, before the general public, to payup their back dues under the threat of discharge andindeed caused the discharge of one girl under suchcircumstances without securing a replacement. AndDorothy Spinnato, employed in the Respondent'soffice, testified that Vacco engaged in offensivebehavior toward the office girls and demonstratedlackofrespectfortheRespondent's officeprocedures. Vacco, himself, conceded that Perrigohad complained to him that he should perform morenight work, and that he had had some difficulty withhis health.We additionally note that the complaints againstVacco were not all of recent origin, but had beenvoiced over a period of several months. This factlends persuasive credence to the Respondent'sclaim that the reasons advanced for the dischargewere cumulative evidence of Vacco's generalunfitness for the job of business agent. In thesecircumstances, and from the record as a whole, weconclude that the mutiplicity of reasons assigned forVacco's discharge in and of itself constitutedinsufficientground for the Trial Examiner toconclude that they were pretextual and designed tocloak a discriminatory motive for the discharge.Viewed in this light, the General Counsel'sevidence falls far short of establishing by apreponderanceof the evidence that Vacco'sdischargewasdiscriminatorilymotivated.Accordingly, we conclude that Respondent did notdischarge employee Fred A. Vacco in violation ofSection 8(a)(1) of the National Labor Relations Act,as amended, and we shall therefore dismiss thecomplaint herein.2ORDERIt is hereby ordered that the complaint in theinstant case be, and the same hereby is, dismissed inits entirety.2 In view of our decision herein, we find it unnecessary toconsider the other contentions raised by the parties in thisproceedingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS,Trial Examiner:Thisproceeding, withtheGeneral Counseland Respondent represented bycounsel, washeard beforeme atLos Angeles, California,on December16, 17, and 21, 1965,'upon a complaint oftheGeneral Counsel of the National LaborRelationsBoard, herein respectively called the General Counsel2and the Board, dated September 1, and Respondent'samended answer which was duly filed on September 15.3The complaint, based upon a charge duly filed on June 15by Fred A. Vacco, alleged, in substance, that CulinaryWorkers,Bartenders and Hotel Service Employees,Local535,AFL-CIO, herein called Respondent,violated Section 8(a)(1) of the National Labor RelationsAct, as amended from time to time, herein calledthe Act, by, among otherthings,discharging Vacco forengagingin protected concertedactivities.Upon the entire record in the case4 and from hisobservation of thewitnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S OPERATIONSRespondent,a labor organization within the meaning ofthe Act,has its principalofficesin Riverside,California,and now is,and at all times material has been, engaged inorganizing all unorganized persons working within itsjurisdictional area, representing said persons in collectivebargaining with their respective employers,and otherwiseproviding related services for said and other persons.Respondent is, and during all times material was, a dulychartered local of Hotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO,herein calledthe International.The International,with its principal offices inCincinnati,Ohio,has issued charters to approximately 500local unions located in various States throughout theUnitedStates.During the 12-month period endingApril 30, 1964,whichperiod is representative of all times material, theInternationalreceivedatitsCincinnati,Ohio,headquarters from its various duly chartered local unionslocated outside the Stateof Ohio,in excess of $3,500,000representing membership per capita taxes.In its amended answer Respondent averred, at thehearing it contended,and in its brief argued, that theBoard lacks jurisdiction over this proceeding on theground that,"Jurisdictionof the charge herein, ifjurisdiction exists at all, rests either with the United StatesDistrict Court or the Secretary of Labor pursuant to theLabor-Management Reporting and Disclosure Act of1959."It is now settled law that a labor organization, such asRespondent,is to be treated as an employer for thepurposesof the Act with respectto its relations with itsown staff employees.5This general principle followsinescapably from Section 2(2)'s clear command that theterm"employer"shall include a labor organization "whenacting as an employer"and, as well, from the unequivocallegislative historywhichsupports this interpretation of theAct. In essence, this means that an employing union, likeRespondent,is subject,inter alia,to the same stricturecontained in Section 8(a) of theAct asisany otheremployer.The fact that Vaccowas not an office clericaliAll dates mentioned herein refer to 1965, unless otherwiseindicated2This term specifically includes counsel for the GeneralCounsel appearing at the hearingsRespondent's original answer was duly filed on September 10On February 7, 1966, the General Counsel and Respondent'scounsel filed briefs which have been carefully considered5Office Employees,InternationalUnion, Local 11 v N L R B,353 U S 313,InternationalLadies Garment Workers Union vN L.R B,339 F 2d 116 (C.A 2), affg inrelevant part142 NLRB353,Federation of Union Representatives v N L R B ,339 F 2d126 (C A 2);N.L R B v ChainServiceRestaurant,(ChildsRestaurants),302 F 2d 167 (C A 2) CULINARYWKRS.LOCAL 535557employee in no way deprives the Board from assertingjurisdiction herein.6Respondent contends, as stated in its brief, that in thepresent case the "National Labor Relations Board must... yield [Jurisdiction] under the doctrine of preemption[for] it is apparently the premise of the GeneralCounsel that because the end result of the internal Unionquarrel was the dismissal of the charging party [Vacco]from his position, this in and of itself would vestjurisdiction in the Board. . . In support of thiscontention, Respondent relies heavily uponTeamsters,Chauffeurs & Helpers Union No. 327 v. Kerrigan IronWorks,353 U.S. 968;Local 24, Teamsters v. Revel Oliver,358 U.S. 283;Apex Hosiery Company v. Leader,310 U.S.469Solomon Salzhandler v. Caputo,316 F.2d 445 (C.A. 2);andInternational Association of Machinists v. MarcosGonzales,356 U.S. 617.7The weakness in Respondent's argument is that we arenothere dealing with therightsasamemberofRespondent, as were the situations in the above-citedcases, especially inGonzales,but rather with Vacco'spurported injury to hisemploymentrelationshipwithRespondent. The General Counsel's theory of the case, asexpressed at the hearing and in his brief, is that Vacco wasdischarged because Vacco engaged in certain activitiesprotected by the Act. It thus follows that if such theory issubstantiated by the record, it makes it at least arguable, ifnotmore, that Respondent's conduct was violative ofSection 8(a)(3) of the Act and hence subject to the Board'sjurisdiction.Where the case, as here, is "arguably"subject to the Board's jurisdiction, that jurisdiction isexclusive.8 Accordingly, I find that it will effectuate thepolicies of the Act for the Board to assert jurisdiction inthisproceeding. I further find that during all timesmaterial Respondent was and still is an employer withinthe meaning of Section 2(6) and (7) of the Act.II.THEUNFAIR LABOR PRACTICESA. Interference,Restraint,and Coercion; theDiscriminatory Dischargeof Fred A. Vacco1.Prefatory statementThe complaint alleges and the amended answer admitsthat at all times material (1) Respondent was an employer6 InInternationalLadies Garment Workers Union v N.L R B ,supra,where the ILGWU was treated by the Board, with courtapproval, as an employer with respect to its nonoffice clericalpersonnel such as businessagents,organizers, educationaldirectors,andothersSeealsoFederationofUnionRepresentatives vN L.R B , supra, AFL and CIO, 120NLRB 9697Respondent also relies on La CrosseTelephone Corp vWisconsin,EmploymentRelationsBd,340US 18, andAmalgamated Association of Street, Electric Railway & MotorCoach Employees vWisconsin, Employment Relations Bd340U.S 383 These two cases deal mainly with the question ofpreemption when a question of primary jurisdiction exists asbetween two administrativeagencies8 SanDiego Building Trades Council v J S Garman,359 U S.236, cfLocal 100, UnitedAssnJourneymen and Apprentices vBorden,373US690,Local No 207,OrnamentalIronWorkersUnion v Perko,373 U.S. 7019This particular affirmative defense has been disposed ofabove10 In the light of my observation of the conduct and deportmentat the hearing of all the persons who testified herein, and aftervery careful scrutiny of the entire record, all of which has beencarefully read and parts of which have been reread and recheckedseveral times, and being mindful of the contentions of the partiesengaged in commerce and in a business affectingcommerce within the meaning of the Act; (2) Vada Perrigo(a) was financial secretary and business agent ofRespondent, (b) was an agent of Respondent, acting on itsbehalf, and (c) was a supervisor within the meaning of theAct; (3) Vacco was a businessagentof Respondent andwas an employee of Respondent within the meaning of theAct; and (4) on April 23, Vada Perrigo discharged Vaccofrom his position as businessagent.The complaint furtheralleges that Vacco was discharged because he acted inconcertwith other Respondentbusinessagents andRespondent members for the purpose of improving theworking conditions of all of Respondent businessagents.The amended answer denies that Vacco was dischargedbecauseofhisconcertedprotectedactivityandaffirmativelypleads that (1) Vacco was dischargedbecause of numerous complaints by Respondentagainsthim by members of Respondent and by certain employerswho are parties to collective-bargaining contracts withRespondent, (2) he failed to properly and adequatelyperform his duties as a business agent; and (3) the Labor-Management Reporting and Disclosure Act of 1959deprives the Board of jurisdiction over this proceeding.92.The pertinent facts10Vacco, the complainant herein, has been a Respondentmember for the past 7 or 8 years. In June 1963, he wasappointed a Respondent business agent and on thefollowing July 1, he was assigned to the Palm Springs-Indio, California, area. Among his duties in this area wasthe servicing of some 22 or 25 establishments whichRespondent then had under contract. In January 1964,Vacco was replaced by Charles Brandkamp,11 by VadaPerrigo, Respondent's then acting financial secretary andbusinessagent,12who assigned Vacco to the so-calledWest-End area13 as a replacement for Tommy Greenwood.In thisnew assignment,Vacco called upon and servicedabout 29 establishments then under contract withRespondent. In about mid-April 1964, Perrigo assignedVacco to the San Bernardino, California, area, as areplacement for Charles Mitchell,14 where he had about 52or 53 establishments to call upon and service.Vacco's starting wage was $100 per week; on July 19,1963, it was raised to $125 per week; and on August 30,1963, it was raised to $150 per week.with respect to the credibility problems here involved, of the factthat in manyinstancestestimonywas givenregarding eventswhich took place months prior to the opening of the hearing, andof the fact that very strong feelings have been generated by thecircumstances of this case, coupled with the fact that it wouldunnecessarilyprotract thisDecisiontosummarize all thetestimony or to spell out fully the confusion and inconsistenciestherein, the following is a composite picture of all the factualissues involved and the conclusions based thereon The partiesmay be assured that in reachingall resolutions,findings, andconclusions herein, the record as a whole has been carefullyconsidered,relevantcaseshavebeen studied, and eachcontentionadvanced has been weighed, even though notspecifically discussedi iAlso referred to in the record as Charles Brand Kamp12Perngo was acting in said capacity from January 1, 1964,when the then financial secretary and businessagent, BillHughes, resigned until she was elected to said position in March196413Which includes the California cities of Fontana,Rialto,Bloomington, Colton, and Redlands.14Mitchell then replaced Howard Hinkle who "was being takenout of the Riverside area to be brought in as headbusiness agentand organizer to work with Vada Perrigo." 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDAround the first part of March 1965, Charles Mitchell, aRespondent member,15 drafted, typed, and then solicitedother members of Respondentto signa document bearingthe following legend:The undersigned members of Local 535 petitionthat the By-Laws of the Local Union be amended asfollows:The By-Laws of Local 535, Culinary Workers,Bartenders and Hotel Service Employees, of theHotel and Rstaurant Employees and BartendersInternationalUnionAFL-CIO, dated 1963, areamended as follows:ArticleXI, Section 4. The Financial Secretary-TreasurerBusinessAgent shall perform the followingduties:(a)He shall hireBusinessAgents to assist him inthe various areas of the Local. These Business Agentsshall be the field representatives of this Local andshall be the only representatives of the type that theLocal shall have. The Business agents will be undertheguidance and supervision of the FinancialSecretary-TreasurerBusinessAgent and will assisthim in his conduct of the business of the Local. TheseBusinessAgents shall neither be hired nor firedwithout the recommendation of the Executive Boardand the approval of the membership. Notification ofintention to either hire or fireBusinessAgents mustbe given at two consecutivemeetingsand voted uponat the second regular membership meeting.On March 17, Mitchell, after more than 50 members ingood standing had signed the above-quoted proposedamendment,1sattended the afternoonmembershipmeeting atwhich he had intended, among other things, toread the proposedamendmentto the membership. Due tothe lengthy discussion which ensued at said meetingregarding the terms of a new collective-bargainingcontract which Respondent was attempting to secure fromcertain employers, Mitchell had no opportunity to read theaforementioned proposal.After themeeting,Mitchelltalked to Perrigo about the proposed amendment andasked her what she thought of it."At the meeting held thatevening,March 17, Mitchellread to the membership his proposed amendment.18Regarding a conversation he had with Perrigo about 9a.m. on April 14, Charles Brandkamp, a Respondentmember and one of its business agents from October 1963untilabout February 1965, credibly testified as follows:Well, in substance our conversation started outbecause she started telling me about the contractsthey had been working on. Then she started telling meabout this amendment that the boys had put on thefloor, and thatshe was againstit,and that they hadbetter vote her way or they just wouldn't be there.This is the substance.Imean Ican't remember the exact words. I had noreason to ever remember them at the time, because itwas a matter of conversation, but this was thesubstance of our conversation that morning.15Mitchell was a Respondent business agent from about Juneuntil about December 1959He alsoserved asa business agentfrom September 1963 until May 19641sArticle XV of Respondent's bylaws states, "All proposedamendmentsto these By-Laws mustbe in writing,signed by 50members in good standing with the Local and read at threeconsecutive regular meetings and voted upon at the third meeting" The record does not show what comments, if any, PerngomadeAt the April 14 meeting, Mitchellagainread to themembership his proposal.19Gene Wiser, a Respondent member and one of itsbusinessagentsfrom April 1964 until April 30, 1965,testified that on April 19, 1965,during a meetingbetweenPerrigo, Coggins, Vacco, and himself, the following tookplace:Well, we were kicking the amendment over, andMrs. Perrigo asked us what we thought about it.We told her that we thought that it would be right,that we didn't see any harm in it, thought it should bein our bylaws.She says, "Well, I don't think so, because I mean itis taking the power away, and the guys don't have toworry. If they get out into the job and bring in themoney, they have got no worry about their job,anyway."Then she told us to get out and get some members,and bring them into the meeting, to where I mean thiswould be voted down-where the amendmentwouldn't pass.**Q. Now, regarding that, to the best of yourrecollection, give your best recollection of what VadaPerrigo said concerning going out and bringingmembers into that meeting.Well, she said-that I mean she didn't think theamendment should pass, and she wanted us to getsomemembers and bring them in there to where itwould be voted down.She said that she didn't think that Ed Miller wouldpass it anyway.Wiser further testified that during a telephone call he hadwith Perrigo about noon on April 20, Perrigo askedwhether he "contacted" any of the members to bring themin for [sic] themeetingthe next day"; that he replied thathe had; and that when Perrigo inquired whether he hadchanged his mind about how he was going to vote on theproposed amendment, he replied in the negative.Regarding her April 19 meeting with Vacco, Wiser, andCoggins, Perrigo testified that she thought Business AgentTom Jones was also present, and that the following tookplace:They had asked me the procedures throughout theinternational unionon elected business agents. Iexplained to them there was only two locals that Iknew of that had-in the culinary field-that hadelected businessagents.Thiswas inSan Franciscoand Oakland. All of the other local areas which thereis several-I don't know just how many-all of thebusinessagents areappointed.I said, "It can have its good points or its bad points.If a person was interested in theunionand the welfareof theunionand wanted to be elected and would workat the job and do their job correctly, that this would be11Respondent's bylaws provide that the membership meetmonthly at Respondent's headquarters on the second Wednesdayat 10 a in and on the third Wednesdayat 3 p in and again at 8pm'"At the conclusion of the meeting, Mitchell handed theoriginalsignedproposal to Clara Breitmeir, Respondent'spresident, for posting on Respondent's bulletin board CULINARYWKRS.LOCAL 535559one thing; but on many occasions they did not work.They felt that they were secure, and they could hurtthe union."I also said that the internationalunion,which I hadtalked to Mr. Miller20 about at one time, they frownedon businessagentsbeing elected, because many ofthem do not do theirjobs.Perrigo further testified that she did not "approve of thesubstance," or of the "form" of the proposed amendment;that she did not know until they spoke at the meeting ofApril 21, how Vacco, Wiser, or Coggins "felt" about theproposed amendment; and that she neither asked saidbusiness agents how "they intended to vote on theamendment," nor did any of them volunteer suchinformation. Perrigo also testified as follows:Q. [By Mr. Ansell]21 Did you ask any of thebusinessagentstomake sure that enough memberswere present at themeetingtovotedown theamendment?A.We often ask thebusiness agentsto post-andwe have a regular poster that we put in thehouses22-urgingthemembers to attend. We arequite a ways out,and it ishard for people to get over.It isdifficult to get a quorum at the meetings. I haveasked on many occasions to get the people in at [sic]the unionmeetings.Vacco testified as follows regarding a conversation heand Perrigo had on April 20:Vada Perrigo. she asked me to comeintothe officeand sit down. She wanted to have a talk with me.She said to me, "How would you like to work withGene Wiser, Jay Coggins, and Tom Jones?"I said, "Well, in what capacity?"She said, "Well, I want you to go out and work intheir territories with them. I want you to teach themhow you keep your rosters and how you keep yourhouses cleaned out. I like the system that you haveadopted, and I want you to teach it to these boys."I said, "Well, Vada, it is all right with me, if theboys don't object with me traveling with them."She says, "They have no say in the matterwhatsover."She said, "Thisis goingto be your duties, and thatis it."I says, "All right, Vada. If that is the way it is to be,itwill be."Q. Did she say anything at that time what yourstatus would be astravelingwith these people, if yourecall?A.No.Q.What else occurred in that conversation, if youcan recall?A. She asked me how I wasgoingto vote on theproposed amendment regarding two businessagents.I told her Iwas goingto vote in favor of it.She told me I had better not.I said, "Well, Vada,I am infavor of it."I says, "What my feelings presently is, I have got tovote in favor of it."I says, "If Iwas sittingin your chair, I would wantthe business agents to have it. I would approve it.She said, "Well, Fred, you better think it over."I says, "All right, Vada, I will go home and sleep onit tonight."She says, "You better."With respect to the conversation referred toimmediately above, Perrigo testified as follows:Q. On April 20, 1965 in your office, somewherebetween 12:45 and 1:00 o'clock, did you have aconversationwithMr.Vacco about the bylawsamendment?A. I can't recall it.Q.Mr. Vacco testified yesterday that there wassuch a meeting and that during the conversation youasked him how he was going to vote; and when hereplied that he was going to vote for the amendment,you told him he had better not and that he had betterthink it over.A.No.We had talked. I don't remember whatdate, but I had talked to Fred, and I don't know ifanybody else was present or not. I can't recall thateither.We had talked about was it good for the union, wasit bad for the union, what would be the results of it.I said, "This is something we must give a lot ofconsideration to for the benefit of the union and theunion members."Now, this is all I can remember on this.Q. Did you make any other statements attributedto you by Mr. Vacco in his testimony that I have justquoted?A.Would you ask some of them again?Q. You heard the language that I just quoted-Iwas quoting Mr. Vacco's testimony of yesterday.Do you want me to repeat that?A.Yes, would you please?A. If my notes are correct, I understood him to sayyesterday that during this meeting on April 20th youasked him, "How are you going to vote?"-apparentlyreferring to the bylaws amendment.He replied he was going to vote in favor of it. Youthen said, "You better not. You better think it over."A.No, sir.Q. You made none of those statements?A.No, I didn't.Q. Did you make anything approximating thosestatements?A.No, sir.Q. Do you recall having any conversation with Mr.BrandKamp at any time about the bylawsamendment?A.No, I can't recall that.Q.Would you say that you did not have such aconversation, or that you simply don't recall havingone?A. I can't recall of ever talking to him about theamendment.Iheard his testimony yesterday, and he was in myoffice. He had come by to return a receipt book whichhe had failed to turn in when he terminated.In the light of my observation at the hearing of Vacco,Wiser, and Perrigo, and after a very careful scrutiny oftheir respective testimony, I find that Vacco's and Wiser'sversions of the events about which they testified, as setforth above, to be substantially in accord with the facts.This finding is based mainly, but not entirely, on the factthat Perrigo gave me the distinct impression that she wasattempting to conform her testimony to what she thought20General president of the International21Respondent's counsel22 The establishments under contract with Respondent 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas to be to the best interest of the Respondent. On theother hand, Wiser and Vacco each impressed me as beinga person who was meticulous in not enlarging his memoryabout the events under inquiry.23At the April 21 membership meeting, Mitchell read theproposed amendment for the third time. Thereupon, thematter was thrown open to the membership for discussion.BesidesMitchell,Business Agents Gene Wiser, JayCoggins, and Vacco29 spoke in favor of the amendmentand BusinessAgents Harry Downey, Cleyts Carr, ThomasJones, and Sue Harming spoke against it.25After the business agents and the rank-and-filemembers had voiced their respective opinions, Perrigo leftthe podium and from the floor expressed her opposition tothe proposedamendment.26Mitchell's amendment was adopted by the requiredmargin.Robert Munselli, a member of Respondent's executiveboard, testified, and I find, that he has been Respondentmember for 31 years; that he voted against the proposedamendment at the April 21 meeting; that immediatelyafter the said meeting had concluded he approachedPerrigo and said to her, to quote Munselli, "I would fire allthree of them s-o-b27 if I was in her job"; and thatPerrigo replied, "I am kind of mad enough to."211Under date of April 29, Ed S. Miller, general presidentof the International, wrote Perrigo as follows:29This is to acknowledge receipt of your letter datedApril 26, 1965, concerning an amendment to yourlocal unionbylaws, specifically Article XI, Section 4,which deals with the duties of the FinancialSecretary-Treasurer-BusinessAgent.The amend-ment submitted provides in relevant part thatBusinessAgents shall neither be hired or firedwithout the recommendation of the Executive Boardand approval of the membership.We have reviewed the provisions dealing with theduties of the Financial Secretary-Treasurer-BusinessAgent in detail. Under the circumstances set forththerein we find sufficient safeguards for the activitiesof the Financial Secretary-Treasurer-Business Agentto conduct the affairs of the local union in accordancewith its by-laws.We have no reason to believe thatthis amendmentwouldassist in the organizationalactivities of Local 535. On the other hand this couldtie the hands of the responsible officer of the localunion (who is elected by secret ballot by all themembership of the union) in denying him the right tohire and fire assistants in the organizational activitiesof the union, particularly if it became necessary todischarge said person, if in his opinion it would be tothe best interest of the union.Accordingly,it ismy opinion and I so rule that theamendment to Article XI, Section 4, submitted to thisoffice on April 26, 1965, stands disapproved and notallowed.Between 11:30 a.m. and 1:30 p.m. on April23, Vaccoconferred with Perrigo, in the latter's private office, about,among other things, a complaint which had been lodgedwith him by certain members employed at San Bernardinorestaurantunder his supervision. Vacco told Perrigo thatsaid memberswanted to discuss with her their employer'srefusal to contribute to Respondent's health and welfarefund. The conference concluded when Perrigo assuredVacco that she would take care of thematter.Vacco thenleftPerrigo's office and went to his desk, in the outsideoffice, and to attend to certainmatterspertaining to hisjob.Uponcompletingthe aforesaidmatters,Vacco went toHelen Jones, Perrigo's private secretary and wife ofBusinessAgent Tom Jones, and asked for his paycheckwhich was due him that day. Although it was customaryfor Helen Jones to give Vacco his paychecks, this time shetold him he would have to get it from Perrigo. Thereupon,Vacco returned to Perrigo's office and requested hischeck. Instead of handing Vacco his paycheck, Perrigosaid that he was discharged. When Vacco asked why hewas fired, Perrigo said, according to Vacco, because (1) he"hadn't been doing a good job on your territory," (2) hefailed "to contact Trader Island" (a restaurantlocated inVacco's territory), and (3) he "failed to cooperate with theofficers of theunionand the office staff." In reply toPerrigo's asserted reasons forhis dismissal,Vacco saidthat, (1) he had been doing a good job and could obtainaffidavits to that effect, (2) he and Wiser had on twoseparate occasions gone to Trader Island and on eachoccasion the proprietoress was not at the restaurant, andthatheandWiserwere scheduled to visit thatestablishment again the following Monday, and (3) healways cooperated with her, the officers, and the officepersonnel, adding that he never had "any difficulties."Vacco then asked Perrigo to put in writing the reasons forhisdischarge,which she refused to do. At Perrigo'srequest,Vacco went into the outer office and handedHelen Jones all his "Union literature and supplies." Vaccothen returned to Perrigo's office and Perrigo gave himchecks for his pay, car allowance, and for the amount ofannual vacation due.Perrigo testified that when she discharged Vacco shetold him, "I had to terminate him, because he wasn't doinghis job, he was not keeping up the night shift work, wewerelosingpeople, and after checking his [houses] andhouse list, there were a lot of people that were notorganized, and that he had not contacted the places that23This is not say that at times Wiser and Vacco were notconfused on certain matters or that there were no variations intheir objectivity and convincingness But it should be noted thecandor with which each admitted that he could not be certain asto dates, times, or exact words used, only serves to add credenceto what a careful study of his testimony shows what he honestlybelieved to be the facts24Vacco first became apprised of the proposed amendment onMarch 17, when it was shown to him by Mitchell21 Besides the above-named business agents, some rank-and-files spoke, some spoke for some spoke against the proposal28 It was customary for Perrigo and the other officers to sit onthe podium during membership meetings On occasion, Perrigohad expressed from the podium her opinion regarding certainmatters then under discussion The credited evidence disclosesno prior instance of Perrigo's leaving the podium to express heropinion from the floor on any matter under discussion.21Meaning Vacco, Wiser, and Coggins, the business agentswho spoke in favor of the proposed amendment28Regarding this incident, Perrigo testified as follows-Q By the way, did you have occasion to examine-toexchange some comments with Mr Munselli immediatelyafter the vote?A No, sir, I can't remember itQ You heard his testimony yesterday9A Yes, I didQ Do you recall him speaking to you at all on theplatform9A No, sir, I can't recall it11Copy of this letter was sent to Respondent's president CULINARYWKRS.LOCAL 535561were opening up like I had asked him to do. Therefore, Ihad no alternative but toterminatehim." She furthertestified, "I believe so," when asked whether the reasonsset forth above comprised "all of your reasons forterminating" Vacco.303.Concluding findingsThis case presents the comparatively rare situationwhere the recitation of the facts leading up to Vacco'sdischarge vividly reveals its discriminatory character.31In support of its contention, as expressed in its amendedanswer, at the hearing, and in its brief, that Vacco'ssupportoftheMitchell-proposedamendment toRespondent's bylaws played no part in Perrigo's decisiontodischarge him, Respondent advanced various andsundryreasonsfor her action.Thus, (1) the amended answer averred that Vacco "wasdischarged ... because of numerous complaints receivedby the Union against [him] from members and fromemployerswho are parties to agreements with therespondent union ... [and] for the additional reason thathe failed to properly and adequately perform his duties asa business agent of the Union";(2) Perrigo testified that at a meeting held on March 10,withVacco,Wiser, and Coggins, Vacco and Wiserthreatened to resign their jobs as business agents if sheretainedTom Jones whom she had, about a monthpreviously, appointed business agent;32 that when sheasked Vacco and Wiser whether they wanted their checksright then, each replied that they would remain on the jobuntil all the collective-bargainingcontracts then underconsideration had been signed by the employers involved;that immediately after the conclusion of the March 10meeting, she decided "to look for another business agent,because of the friction, of the ultimatum that they hadgiven me"; that she then made up her mind to terminateVacco and thereupon began looking "for another businessagent to replace him"; that around the first part of April,she went, to quote Perrigo, "to the bar where" Al Toth,"was working and told him that I wanted to talk to himbecause I was going to terminate the San Bernardinobusiness agent, and I needed a replacement. But I didn'twant to talk to him in the bar because he was on duty, andthat I would call him the following day and meet him someplace and talk to him aboutit";33and that the reason shedid not decide to discharge Wiser at that time was becauseshe had received only a few complaints about Wiser'swork and as far as she knew Wiser was doing a good job.30 Perrigo also testified that "a short time" before Vacco wasterminated she told Vacco to keep his hands off of the femaleoffice workers This admonition came about, Perrigo testified,because it had come toher attentionthat Vacco had pinchedDarla Werner, one of the office girls31Compare the oft-quoted observation of Chief Judge Parker inHartsellMills Company v. N L R B.,111 F 2d 291, 293 (C A 4)"direct evidence of a purpose to violate the statute is rarelyobtainable " AccordN.L R.B v Bird Machine Company,161F 2d 589, 592 (C A1),N L R.B v Dan River Mills, inc.,274 F 2d381 (C A5),Northern Virginia Steel Corp v N LR B., 299 F 2d683 (C A 4) [sic]32Vacco, Wiser, and Coggins had informed Pemgo that theyresentedher appointing Jones as abusiness agent because,among other things, he was not, and never had been, a member ofRespondent or any of itssister unions33 Toth was hired shortly after Vacco's discharge Pemgotestified that prior to March 1965, she and Toth had discussed thepossibility of Toth becoming a Respondentbusiness agent34 Compare the cases where the courts have held that shiftingexplanations by an employer for the discharge of an employee(3) It will be recalled that Perrigo testified that whenshe discharged Vacco she told him "I had to terminatehim, because he wasn't doing his job, he was not keepingup the night shift work. We were losing people, and afterchecking his [houses] and house list, there were a lot ofpeople that were not organized, and that he had notcontacted the places that were opening up like I had askedhim to do. Therefore, I had no alternative but to terminatehim."(4) In its brief Respondent states, "Perrigo'sdissatisfaction with Vacco dates back many months ...that she received more complaints concerning Vacco thanany other business agent ... Perrigo made specificmention of some of the complaints. They are spelled out indetail in Perrigo's testimony. A partial listing is asfollows":Vacco's health was poor and he sometimes didn'twork because of "nervousness." Complaints from theproprietor of the Orange Bowl about Vacco's attituderesulting in Vacco being ordered off the premises.The receipt of anonymous telephone calls from peoplepurporting to be members employed at Sagescomplaining about erroneous statements made byVacco; a complaint from Bob Harrison, proprietor ofSammy's Cocktail Lounge that Vacco had talked oneof his employees into quitting. Vacco approached theproprietor of Tut's Bar insuch a manner and at suchtimes as toarouse the antagonism of the proprietorand cause him to refuseto signa Union contract.Vacco failed to properly "police" the establishmentsin his area for the presence of non-union employeesand failed to contact new employees and enforce theUnion security clause. This failure by Vacco resultedin numerouscomplaints from members regarding thepresence of the non-union personnel. Perrigo receivedmany complaints from members that they were notreceiving insurance forms, etc. Vacco was negligentin not supplying these things to members upon theirrequest.Vacco was careless about contacting newestablishments in his area. Vacco's behavior aroundthe office girls was offensive and disruptive, causingseveral of the girls to complain to Perrigo. Vaccosubmitted unreasonably high expense accounts.The shifting, inconsistent, and unconvincing groundsassigned by Respondent for terminating the employmentof Vacco are persuasive indications that his protectedconcerted activities, rather than the reasons advanced byRespondent accounted for the action taken against him.34may warrant an inference that thetrue reasonwas the employer'shostility to the union For example,N L R B v Crystal SpringFinishing Company,116 F 2d 669 (C.A1),N L R B v YaleTowne Manufacturing Co ,114 F 2d 376 (C A. 2),N.L.R B v.Condenser Corporation,128 F 2d 67 (C A3),N L R B. v EclipseMoulded Products Company,126 F 2d 576 (C A 7) And this is soeven where the employer had "plausible grounds" for thedischargeUnited Biscuit Company v N L R B ,128 F 2d 771(C A 7) See alsoN L R B. v C W Radcliff, Homedale Tractor &Equipment Company, et al.,211 F 2d 309 (C A. 9), which holdsthatthegivingof implausible, inconsistent, or contraryexplanationsof a discharge may be consideredin determining themotive therefore, it is, as here, a circumstance indicative ofantiunion motivationOf course, disbelief of the reasons advancedbyRespondent does not in itself makeouta violationUnquestionably, as Respondent's counsel pointsout in his brief,the burden is on the General Counsel to establish discriminatory{votive, noton Respondent to disprove it Here, the GeneralCounsel has more than amply met that burden 562DECISIONSOF NATIONALUpon the entire record in the case I am convinced, andfind,that Fred A. Vacco's above-referred to activities wereconcerted activities protected by the Act.Accordingly, Ifind that by discharging Vacco on April 23, 1965, forengaging in said protected concerted activities,Respondent violated Section 8(a)(1) of the Act.I furtherfind that by such acts and conduct,Respondent interferedwith,restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and such of them ashave been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructingcommerce andthe free flow ofcommerce.IV.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices violative of Section8(a)(1) of the Act, it is recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that Respondent has discriminated inregard to the hire and tenure of employment,and theterms and conditions of employment,of Fred A. Vacco, itisrecommended that Respondentofferhim immediateand full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority orother rights and privileges.It is also recommended thatRespondent makeFred A. Vacco whole for any loss of payhemay have suffered by reason of Respondent'sdiscrimination against him,by paymentto him of a sum ofmoney equal to the amount he normally would have earnedas wages from the date of his discharge to the date ofRespondent's offerof reinstatement,togetherwithinterestthereon at the rate of 6 percent per annum,less his netearnings during that period.Loss of payshall be computed and paid in the mannerset forthinF.W.WoolworthCompany,90 NLRB289, andinIsisPlumbing &HeatingCo., 138 NLRB 716.LABOR RELATIONS BOARDThe unfair labor practices found to have been engagedin byRespondent are of such a character and scope that inorder to insure Respondent's employees of their full rightsguaranteed themby the Act, it willbe recommended thatRespondent cease and desist from in any mannerinterfering with,restraining,or coercing its employees inthe exerciseof therights guaranteedin Section 7 of theAct.I further recommend that Respondent be ordered tonotify Fred A. Vacco,if presently serving inthe ArmedForces of the UnitedStatesofhisrighttofullreinstatement,under the conditions here prescribed, uponapplication in accordancewith theSelectiveService Actand the UniversalMilitaryTrainingand Service Act, asamended,after discharge from theArmed Forces.Upon thebasis of the foregoing findingsof factand uponthe record as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent is, and has been at all times material, anemployer within the meaningof Section 2(2) of the Act,and is, and during all times material has been,engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.2.By dischargingFred A. Vacco on April 23, 1965, andthereafter refusing to reinstate him, Respondent hasengaged in and during all times material was engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.3.By discriminating in regard to the hire and tenure ofemployment and the terms and conditions of employmentofFredA.Vacco, therebydiscouragingprotectedconcertedactivity,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection8(a)(1) of the Act.4.By interferingwith,restraining,and coercing itsemployees in the exercise of the rights guaranteed inSection7 of the Act, Respondenthas engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) ofthe Act.5.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]